COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:              01-15-00544-CV
Trial Court Cause
Number:                    2010-40764
Style:                     Terry Neff and Iron Workers Mid- South Pension Fund
                           v Nicholas F. Brady, David J. Butters, Willilam E. Macaulay, Robert B. Millard, Robert
                           K. Moses, Jr., Robert A Rayne, Bernard J. Duroc-Danner and Burt M. Martin
Date motion filed*:        January 27, 2016
Type of motion:            Extension of Time to File Reply Brief
Party filing motion:       Appellants Terry Neff and Iron Workers Mid-South Pension Fund
Document to be filed:      Reply brief

Is appeal accelerated?      Yes      No

If motion to extend time:
         Original due date:                            February 9, 2016
         Number of previous extensions granted:        -0-
         Date Requested:                               March 11, 2016

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually         Acting for the Court

Panel consists of

Date: February 2, 2016